Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is entered into effective as of
December 31, 2007 (the “Effective Date”) by and between Cisco Systems, Inc. (the
“Company”) and Charles H. Giancarlo (“Executive”) (together “the Parties”).

Executive has been employed as Executive Vice President, Chief Development
Officer of Company and has decided to resign and the Company and Executive have
mutually agreed: (i) to terminate their employment relationship as of the close
of business on the Effective Date; and (ii) that Executive shall on and after
the Effective Date serve as a consultant of the Company.

In consideration of the mutual promises contained herein, the Parties agree as
follows:

1. Transition Period and Consulting Status. As of the Effective Date, it is
mutually agreed that (i) Executive is no longer an employee of the Company and
he hereby resigns any and all of his offices with the Company and any
subsidiaries and no longer holds any positions or offices with the Company or
any of its subsidiaries; and (ii) Executive is not entitled to any further
compensation or benefits from the Company except as expressly provided in
Section 2.

2. Transition Period – Consulting Services - Consideration. From the Effective
Date until June 30, 2008 (the “Transition Period”), Executive shall make himself
available to the Chief Executive Officer, and/or his designees, as a
non-employee consultant on a reasonable basis to help transition Executive’s
responsibilities. Executive shall be compensated for his consultation services
at a monthly rate of $8,333 and shall solely be responsible for the reporting
and taxation of such income. This Agreement will terminate before June 30, 2008
if Executive resigns as a consultant or if the Company terminates the consulting
relationship for any reason. In addition, during the Transition Period,
Executive shall continue to vest in his awards of equity for so long as he
serves the Company as a consultant and such equity awards shall continue to be
governed by their terms.

3. Covenants.

(a) Conflicting Obligations. Effective January 1, 2008, Executive has notified
the Company that he will become a managing director at Silver Lake Partners
(“Silver Lake”). Executive represents that Silver Lake has no objections with
Executive entering into this Agreement. During the Period this Agreement is in
effect Executive shall recuse himself and not take or participate in any actions
including investments that are competitive to the Company.

(b) Confidential Information. Executive agrees to continue to be bound by and
comply with Executive’s obligations to not use or disclose Company proprietary
and/or confidential information (and in accordance with the terms of any
applicable agreement between Executive and the Company) and such obligations
shall survive the termination of this Agreement.



--------------------------------------------------------------------------------

4. Miscellaneous.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(b) Integration. This Agreement represents the entire agreement and
understanding between the Parties as to the subject matter hereof and supersedes
all prior agreements whether written or oral.

(c) Modification; Waiver. No provision of this Agreement may be modified, waived
or discharged unless the modification, waiver or discharge is agreed to in
writing and signed by the Executive and by an authorized officer of the Company.

(d) Notices. Notices and all other communications contemplated by this Agreement
shall be in writing and shall be deemed to have been duly given when personally
delivered or when mailed by U.S. registered or certified mail, return receipt
requested and postage prepaid. In the case of the Executive, mailed notices
shall be addressed to him at the home address that he most recently communicated
to the Company in writing. In the case of the Company, mailed notices shall be
addressed to the Company’s corporate headquarters, and all notices shall be
directed to the attention of its General Counsel and Secretary.

(e) Execution in Multiple Counterparts. This Agreement may be executed in
counterparts, and by facsimile signature, each of which shall be deemed an
original, but all of which together will constitute one and the same instrument.

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first written above.

 

CHARLES H. GIANCARLO     CISCO SYSTEMS, INC. By:   /s/ Charles H. Giancarlo    
By:   /s/ Brian Schipper Dated: December 31, 2007      

Brian Schipper

Senior Vice President, Human Resources

      Dated: December 31, 2007

 

-2-